Citation Nr: 1128293	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-28 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for chronic obstructive pulmonary disease (COPD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from October 1992 to March 1993 and from September 1999 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The January 2006 rating decision granted service connection for COPD and assigned an initial 10 percent evaluation effective from December 12, 2005.  The Veteran subsequently moved, and his claims file was transferred to the Roanoke RO.  

In August 2009, September 2009, and February 2010, the Veteran requested a Central Office hearing before a member of the Board in Washington, DC.  Such a hearing was scheduled in July 2011, and the Veteran was notified of the proceeding in a May 2011 letter.  However, he failed to appear for the hearing, and he has not provided an explanation for his absence or requested that the hearing be rescheduled.  Therefore, the Board will proceed as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The Board also observes that the Veteran's appeal had originally included the issues of entitlement to a higher initial evaluation for bilateral pes planus, residuals of an umbilical hernia repair, and nephropathy with proteinuria, which were each assigned separate noncompensable evaluations.  However, he did not submit a substantive appeal for those particular issues following the issuance of the July 2007 statement of the case.   In his August 2007 VA Form 9, the Veteran selected the option indicating that he had read the Statement of the Case (SOC) and was only appealing the issues he specified.  He stated, "I am appealing 10% disability, asking for 100% disability," and discussed at length his COPD symptoms.  There was no mention of the other disabilities or the noncompensable evaluations that were assigned for each of them.  In October 2007, the RO sent the Veteran a letter requesting that he clarify the issues he wished to appeal and informed him that it appeared he wished only to appeal the 10 percent initial evaluation for COPD.  In October 2007, the Veteran responded by filing new claims for service connection for three psychiatric conditions.  He did not provide any further clarification regarding the other issues. See 38 C.F.R. § 20.202.  Accordingly, the issues of entitlement to initial compensable evaluations for bilateral pes planus, residuals of an umbilical hernia repair, and nephropathy no longer remain in appellate status, and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran's COPD is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6604.  The rating criteria are based, in part, on results of a pulmonary function test (PFT).  Diagnostic Code 6604 provides for a 10 percent evaluation when the Veteran has a forced expiratory volume in one second (FEV-1) of 71 to 80 percent predicted, or; a FEV-1/forced vital capacity (FVC) of 71 to 80 percent, or; a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  38 C.F.R. § 4.97.  A 30 percent evaluation is warranted when the Veteran has a FEV-1 of 56 to 70 percent predicted, or; a FEV-1/FVC of 56 to 70 percent, or; a DLCO(SB) of 56 to 65 percent predicted.  Id.  

The rating criteria under Diagnostic Code 6604 are disjunctive rather than conjunctive, as demonstrated by "or" separating each criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Thus, one way the Veteran's COPD could meet the criteria for a higher evaluation is through his DLCO(SB) measurement.  

The Veteran was provided a VA examination for his COPD in August 2009 during which he underwent a PFT.  Although the examiner reported FEV-1 and FEV-1/FVC measurements, he decided not to measure DLCO(SB) and stated, "[a] DLCO was not done as the PFT results were sufficient to evaluate the pulmonary status of the claimant."  Similarly, the examiner who conducted the Veteran's August 2005 VA examination did not measure DLCO(SB).   Thus, the examiners have not addressed all of the pertinent rating criteria.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran's representative submitted a brief in July 2011 requesting that he be afforded a more recent VA examination.  Therefore, the Board finds that an additional examination is required.  

Additionally, the RO should obtain all of the Veteran's VA treatment records from February 2010 to the present to ensure that the record is complete.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain and associate with the claims folder any VA treatment records dated from February 2010 to the present.  

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected COPD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including pulmonary function tests (FEV-1, FEV-1/FVC, and DLCO (SB)).  

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected COPD.  The examiner should also report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  Thereafter, and after undertaking any additional development deemed necessary, the RO should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


